
	
		II
		110th CONGRESS
		2d Session
		S. 2753
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2008
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To protect consumers, and especially young consumers,
		  from skyrocketing credit card debt, unfair credit card practices, and deceptive
		  credit offers.
	
	
		1.Short
			 title; table of contentsThis
			 Act may be cited as the Credit Card
			 Reform Act of 2008.
		2.Protection of Young
			 Consumers from prescreened credit offers
			(a)In
			 generalSection 604(c)(1)(B)
			 of the Fair Credit Reporting Act (15 U.S.C. 1681b(c)(1)(B)) is amended—
				(1)in clause (ii), by striking
			 and at the end; and
				(2)in clause (iii), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(vi)the consumer report indicates that
				the consumer is age 21 or older, except that a consumer who is at least 18
				years of age may elect, in accordance with subsection (e)(7), to authorize the
				consumer reporting agency to include the name and address of the consumer in
				any list of names provided by the agency pursuant to this
				paragraph.
						.
				(b)Opt-in for
			 young consumersSection
			 604(e) of the Fair Credit Reporting Act (15 U.S.C. 1681b(e)) is amended—
				(1)by striking the subsection heading and
			 inserting the following:
					
						(e)Election of
				consumers regarding lists
						;
				and
				(2)by adding at the end the following:
					
						(7)Opt-in for
				underage consumers
							(A)In
				generalA consumer who is at
				least 18 years of age, but has not attained his or her 21st birthday may elect
				to have the name and address of the consumer included in any list provided by a
				consumer reporting agency under subsection (c)(1)(B) in connection with a
				credit or insurance transaction that is not initiated by the consumer by
				notifying the agency in accordance with subparagraph (B) that the consumer
				consents to the use of a consumer report relating to the consumer in connection
				with any credit or insurance transaction that is not initiated by the
				consumer.
							(B)Manner of
				notificationAn election by a
				consumer described in subparagraph (A) shall be in writing, using a signed
				notice of election form issued or made available electronically by the agency
				at the request of the consumer for purposes of this paragraph.
							(C)Effectiveness
				of electionAn election by a
				consumer under subparagraph (A) to be included in a list provided by a consumer
				reporting agency shall be effective—
								(i)until the earlier of—
									(I)the 21st birthday of the consumer;
				or
									(II)the date on which the consumer notifies the
				agency, through the notification system established by the agency under
				paragraph (5), that the election is no longer effective; and
									(ii)with respect to each affiliate of the
				agency.
								(D)Rule of
				constructionAn election by a
				consumer under subparagraph (A) to be included in a list provided by a consumer
				reporting agency may not be construed to limit the applicability of this
				subsection to any person age 21 or older, and such person may elect to be
				excluded from any such list after the attainment of his or her 21st birthday in
				the manner otherwise provided under this
				subsection.
							.
				3.Prohibition on
			 unilateral changes in credit card agreements
			(a)In
			 generalChapter 4 of the
			 Truth in Lending Act (15 U.S.C. 1666 et seq.) is amended—
				(1)by redesignating section 171 as section
			 172; and
				(2)by inserting after section 170 the
			 following:
					
						171.Prohibition on
				unilateral changes in credit card agreements
							(a)In
				generalExcept as permitted
				under section 163(b), a credit card issuer may not amend or change the terms of
				a credit card contract or agreement under an open end consumer credit
				plan—
								(1)prior to the scheduled—
									(A)expiration of such contract or agreement;
				or
									(B)renewal date of
				such contract or agreement; and
									(2)until such time as the issuer has disclosed
				all the amendments and changes to the terms of such contract or agreement to
				the cardholder in any disclosure or statement required under section
				127(d).
								(b)Authority to
				payoff balancesA cardholder
				shall have the right to repay all existing balances on a credit card account
				that is terminated or expires under the terms of such account in effect prior
				to such termination or expiration.
							(c)ConstructionTermination of an account due refusal to
				renew the account or to failure to agree to a change in terms shall not
				constitute a default under an existing credit card contract or agreement under
				an open end consumer credit plan, and shall not trigger an obligation of the
				cardholder to immediately repay the obligation in
				full.
							.
				(b)Conforming
			 change in disclosures prior to renewalSection 127(d) of the
			 Truth in Lending Act (15 U.S.C. 1637(d)) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 , or that has made any change in the terms of the consumer's credit or
			 charge card contract or agreement since the previous scheduled renewal
			 date, after or (c)(4)(A)(i);
					(B)in subparagraph
			 (B), by striking ; and and inserting a semicolon;
					(C)in subparagraph
			 (C), by striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(D)any changes or
				amendments in the terms of the consumer's credit or charge card contract or
				agreement since the previous scheduled renewal
				date.
							;
				and
					(2)in paragraph
			 (2)(A), by striking The disclosures required and inserting
			 If no changes have been made to the contract or agreement since the
			 previously scheduled renewal date, the disclosures required.
				(c)Clerical
			 amendmentThe table of
			 sections for chapter 4 of the Truth in Lending Act (15 U.S.C. 1666 et seq.) is
			 amended by inserting after the item relating to section 170 the following new
			 item:
				
					
						171. Prohibition on unilateral
				changes in credit card
				agreements.
					
					.
			4.Stopping unfair
			 interest rates and feesSection 163 of the Truth in Lending Act (15
			 U.S.C. 1666b) is amended—
			(1)by striking the
			 section title and all that follows through If an open and
			 inserting the following:
				
					163.Billing period
				and finance charges
						(a)Billing
				period
							(1)Fourteen-day
				minimumIf an
				open
							;
			(2)by striking
			 (b) Excusable
			 cause.—Subsection (a) and inserting the
			 following:
				
					(2)Excusable
				causeSubsection (a)
					;
				and
			(3)by adding at the
			 end the following:
				
					(b)Limits on
				interest rate increases
						(1)In
				generalWith respect to a credit card account under an open end
				consumer credit plan, the creditor shall not increase any annual percentage
				rate, fee, or finance charge prior to the scheduled renewal date of the plan,
				unless—
							(A)such increase is
				pursuant to the expiration of an introductory rate, fee, or finance charge
				which was disclosed under section 127(c)(6);
							(B)such increase is
				pursuant to the application of a variable rate which was disclosed under
				section 127(c)(1)(A)(i)(II); or
							(C)such increase is
				pursuant to the application of a penalty rate which was disclosed under
				subsections (a)(4) and (c)(1)(A)(i) of section 127.
							(2)Reasons for
				penalty interest rate increaseA creditor may impose an increase
				in the annual percentage rate as a penalty only for specific, material actions
				or omissions of a consumer in violation of the credit card account contract or
				agreement that are directly related to such account and that are specified in
				the contract or agreement as grounds for an increase. Information not directly
				related to the credit card account of the consumer, including adverse
				information concerning the consumer, information in any consumer report (as
				that term is defined in section 603 of the Fair Credit Reporting Act), or
				changes in the credit score of the consumer do not for purposes of this
				paragraph constitute a specific, material reason.
						(3)Limit on
				penalty interest rateA creditor may not apply as a penalty, in
				accordance with the provisions of paragraph (2), an increase in the annual
				percentage rate in excess of 7 percentage points above the interest rate that
				was in effect with respect to a consumer's credit card account on the date
				immediately preceding the first such penalty increase for such account.
						(c)Ban on
				retroactive rate increasesWith respect to a credit card account
				under an open end consumer credit plan, if the creditor increases the periodic
				interest rate applicable to an extension of credit under the account, other
				than the expiration of an introductory rate or an increase in a variable rate,
				such increased rate shall apply only to extensions of credit made on and after
				the date of such increase under the account, and any extension of credit under
				such account made before the date of such increase shall continue to incur
				interest at the rate that was in effect on the date prior to the date of the
				increase.
					.
			5.Cap on fees charged by
			 creditors
			(a)In
			 generalSection 164 of the
			 Truth in Lending Act (15 U.S.C. 1666c) is amended—
				(1)by striking Payments
			 received and inserting (a)
			 In
			 general.—Payments received; and
				(2)by adding at the
			 end the following:
					
						(b)Limitations on
				late payment fees and other adverse consequences
							(1)In
				generalIf a late payment fee
				is to be imposed with respect to a credit card account under an open end
				consumer credit plan due to the failure of the consumer to make payment on or
				before a required payment due date, the credit card issuer shall state clearly
				and conspicuously on the billing statement—
								(A)the date on which the payment must be
				postmarked, if paid by mail, or the date on which a consumer must initiate a
				payment using an electronic fund transfer (as defined under section 903 of the
				Electronic Fund Transfers Act), in order to avoid the imposition of a late fee
				with respect to the payment; and
								(B)the amount of the late payment fee to be
				imposed if payment is late.
								(2)LimitationNo card issuer may, with respect to a
				credit card account under an open end consumer credit plan, impose a late
				payment fee, raise the annual percentage rate on the credit card account for
				late payment, or impose other adverse consequences for late payment if the
				cardholder's payment is postmarked, received, or initiated electronically, on
				or before the required date stated in accordance with paragraph (1)(A).
							(3)Cap on
				fees
								(A)In
				generalThe amount of any fee
				or charge that a credit card issuer may impose in connection with any default,
				omission, or violation of the cardholder agreement, including any late payment
				fee, over the limit fee, increase in the applicable annual percentage rate, or
				any similar fee or charge, may not exceed an amount that is reasonably related
				to the cost to the card issuer of such default, omission, violation, or similar
				event.
								(B)RulemakingThe Board shall promulgate regulations to
				carry out the limitation described in subparagraph
				(A).
								.
				(b)Conforming
			 amendmentSection 127(b) of
			 the Truth in Lending Act (15 U.S.C. 1637(b)) is amended by striking paragraph
			 (12).
			6.Verification of
			 ability to pay credit obligationsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following:
			
				(i)Verification of
				ability To pay
					(1)In
				generalA credit card issuer
				may not open any credit card account for any person under an open end consumer
				credit plan, or increase any credit limit applicable to such an account, unless
				the credit card issuer has determined, at the time at which the account is
				opened or the credit limit increased, that the consumer will be able to make
				the scheduled payments under the terms of the transaction, based on a
				consideration of their current and expected income, current obligations, and
				employment status.
					(2)RegulationsThe Board shall prescribe, by regulation,
				the appropriate formula for determining the ability of a consumer to pay and
				the criteria to be considered in making any such determination for purposes of
				this subsection.
					(3)ProhibitionsThe Board, by regulation or order, shall
				prohibit acts or practices in connection with any credit card account under an
				open end consumer credit plan—
						(A)that the Board finds to be unfair,
				deceptive, or designed to evade the provisions of this title; and
						(B)that the Board finds to be associated with
				abusive lending practices, or that are otherwise not in the interest of the
				consumer.
						.
		7.Curbing deceptive
			 credit card offersSection
			 603(l) of the Fair Credit Reporting Act (15 U.S.C. 1681a(l)) is amended to read
			 as follows:
			
				(l)Firm offer of
				credit or insurance
					(1)In
				generalThe term firm offer of credit or insurance
				means any offer of credit or insurance to a consumer that specifies all
				material terms and will be honored if the consumer is determined, based on
				information in a consumer report on the consumer, to meet the specific criteria
				used to select the consumer for the offer.
					(2)Required
				disclosures in offers of creditIn the case of a firm offer of
				credit, the offer shall set forth the specific annual percentage rate, fees,
				and amount of credit or credit limit applicable to the offer.
					(3)Acceptable
				conditionsA firm offer of credit or insurance to a consumer may
				be further conditioned on 1 or more of the following:
						(A)Verification that
				the consumer continues to meet the specific criteria used to select the
				consumer for the offer, by using information in a consumer report on the
				consumer, information in the consumer's application for the credit or
				insurance, or other information bearing on the credit worthiness or
				insurability of the consumer.
						(B)The consumer
				furnishing any collateral that is a requirement for the extension of the credit
				or insurance that was—
							(i)established
				before selection of the consumer for the offer of credit or insurance;
				and
							(ii)disclosed to the
				consumer in the offer of credit or
				insurance.
							.
		8.Effective
			 datesThe amendments made by
			 sections 3, 4, 5, 6, and 7 of this Act shall take effect 6 months after the
			 date of enactment of this Act, except that the Board of Governors for the
			 Federal Reserve System shall begin to propose such regulations as may be
			 appropriate to implement such amendments on or after the date of enactment of
			 this Act.
		
